             Case 1:17-cv-11653-ADB Document 50 Filed 05/22/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 JOHN DOE1 and JANE DOE1, on behalf of
 their minor child B.G., and JOHN DOE2 and
                                                     *
 JANE DOE2, on behalf of their minor child
                                                     *
 A.R.,
                                                     *
                                                     *
                  Plaintiffs,
                                                     *
                                                     *       Civil Action No. 17-cv-11653-ADB
                  v.
                                                     *
                                                     *
 BOSTON PUBLIC SCHOOLS, CITY OF
                                                     *
 BOSTON, TOMMY CHANG, MARTIN J.
                                                     *
 WALSH, and AYLA GAVINS,
                                                     *
                  Defendants.

                                      SCHEDULING ORDER

BURROUGHS, D.J.

        This Scheduling Order is intended to provide a reasonable timetable for discovery in

order to help ensure a fair and just resolution of this matter without undue expense or delay.

Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it is

hereby ORDERED as follows.

        1.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be served by June 20,

2019.

        2.       All motions to join parties or amend pleadings shall be served by July 14, 2019.

        3.       All fact discovery, including non-expert depositions, shall be completed by

December 29, 2019.

        4.       The parties shall appear for a status conference before the Court on January 7,

2020 at 10:15 am in Courtroom 17. At that time, the Court will set deadlines for the filing of

Rule 56 motions and expert discovery, if needed, and will set a date for trial.
        Case 1:17-cv-11653-ADB Document 50 Filed 05/22/19 Page 2 of 2



      SO ORDERED.

May 22, 2019                                   /s/ Allison D. Burroughs
                                               ALLISON D. BURROUGHS
                                               U.S. DISTRICT JUDGE




                                      2
